Exhibit For Immediate Release Hague Corp., the parent of its operating subsidiary, Solterra Renewable Technologies, Inc., announces its intention to restructure Hague and Solterra for the purpose of completing a plan of financing and bringing Solterra public Tempe, AZ—(BUSINESS WIRE) June 9, 2009 Hague Corp. (OTCBB: HGUE), a quantum dot manufacturing company with a focus on Quantum dots targeted towards the medical sciences, ultra efficient lighting solutions and the burgeoning solar cell industry, today announced that it has entered into an agreement with its Noteholders for a 120-day standstill period pursuant to which the Noteholders will not pursue any of their rights under their debt securities and related transaction documents, to permit its subsidiary, Solterra, time to complete its plan of financing (currently up to $6,000,000) and to restructure and reorganize Hague and Solterra, as described in Hague’s current report on Form 8-K filed today. Pursuant to the plan of financing, it is the intention of Hague’s wholly owned subsidiary, Solterra to become a publicly reporting and trading company. Phoenix Alliance Corp. has been retained by Solterra to act as its fiscal advisor and to assist Solterra renewable Technologies in the development of a market analysis, competitive analysis and competitive strategy, as well as a complete business plan for the manufacture and sale of what is expected to be the most important breakthrough in Solar Cell technology to date Phoenix has also been retained to recruit a top management team as well as an independent board of directors for Solterra Renewable Technologies . Stephen Squires, CEO and majority shareholder of Hague Corp., stated: “To attain our goal of profitability, we need to raise additional financing and to have set a clear path to accelerate our commercialization and marketing activities through an expansion of revenue base and market share for our Industry leading Quantum Dots .” One of the key drivers of our plan is the establishment of a dynamic new platform for our operational success consisting of two strong business segments - Hague Corp. and Solterra Renewable Technologies. » Solterra Renewable Technologies manufactures and sells solar modules based on our proprietary thin-film Quantum Dot technology. Our solar panels are flexible, lightweight and rugged and generate up to 20 percent more electricity than conventional crystalline products at significantly lower costs. This is a Game Changer in the Solar Cell manufacturing industry and in fact we expect to be one of the first Solar companies to close in on Grid Parity pricing which of course is the objective of every Solar Cell manufacturer in the world. » Hague Corp. includes our Quantum Dot manufacturing business, and our R&D programs with near-term commercial opportunities. We are presently able to offer select clients a superior Quantum Dot for use in the medical Sciences Industry as well as the LED and lighting industries. What is most exciting is the price structure we can offer to these clients. Imagine a Quantum Dot of Superior Quality at a price that reflects up to a 50% discount to presently existing supply opportunities. We are receiving inquiries and requests on a weekly basis and expect to begin shipping within 90 days Mr. Squires stated “Throughout the last six months our research efforts led by Dr.
